Appeal from an order of Special Term, Supreme Court, Sullivan county, denying defendant’s application for an order dismissing the action for lack of prosecution. Such action for damages for negligence arising out of an automobile collision was commenced by the service of a summons without a complaint, August 1, 1934, and notice of appearance of the defendant was served August 15, 1934. August 18, 1934, defendant’s attorney wrote to the attorney for the plaintiff implying a willingness to discuss the matter and suggesting that possibly the parties might be saved the trouble and expense incident to the pending action. Ho complaint having been served, the defendant served notice of this motion, the same being dated *879February 8, 1935, returnable at said term February 22, 1935. On February twentieth plaintiff’s attorney mailed a copy of the complaint herein to defendant’s .attorney. Order unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.